ORDER
This is the state’s motion to dismiss the defendant’s appeal from a murder conviction for his alleged failure to comply with our rules relating to the ordering of a transcript and the delivery of the transcript to the Clerk of the Superior Court. We considered the motion in open court on May 5, 1980. Trial counsel for the defendant represented to us that the Public Defender’s Office had been notified of the defendant’s indigence and was preparing to effectuate the appeal. He has further informed us that a motion is presently pending in the Superior Court calling for the appointment of the Public Defender to represent the defendant on the appellate level. Consequently, the motion to dismiss is denied.